DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 04/16/21 is acknowledged.

Examiner Suggestion
The examiner suggests removing the space in claim 10 so that the units read 3 g/kg of seed. The examiner also suggests removing the space from ml/kg of seed that is present in first instance of the units in claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 
Claim 3 is indefinite because it is unclear if the 80% by weight of saponin is based on the total weight of the seed treatment formulation that comprises metaldehyde and saponin and the film coating composition or if the 80% by weight is based on the total weight of the liquid formulation of saponin, e.g. it is only a carrier and saponin? For the purposes of applying art the examiner is interpreting it as 80% by weight base on the liquid formulation of saponin not on the total weight of the seed treatment formulation. The examiner requests clarification of this % by weight in applicant’s next response.
Claims 7-8 are indefinite because they recite a percent of saponin in the treatment but it is unclear if this is weight % or vol%. For the purposes of applying prior art the examiner is interpreting it as weight% 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crebassa et al. (US20120321688, from IDS), Ford (US20140155337), and Collee (WO2016039623).
	Applicant’s claim:
--  A seed treatment comprising:
metaldehyde;
saponin; and
an agriculturally acceptable film coating composition.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 6-9, Crebassa teaches compositions which comprise metaldehyde, saponin, and wherein the composition can be used with/mixed with film forming polymers to form a coating and wherein these compositions can be mixed with seeds and therefore reads on the claimed seed treatment and/or treated seeds treated with this composition because if it the coating and bait mixture is mixed with seeds then the seeds are treated with the composition, especially since Crebassa teaches that the coated neutral substrate mixture of the bait includes edible, appetizing substrate for the mollusks which would broadly include seeds (See [0077]; [0055-0056]; Claims; [0054]; [0037-0057]). Crebassa further teaches wherein the concentration of saponin is between 7 to 30%, more specifically between 10 to 20% (See [0037-0054]; [0044-0054]). Crebassa further teaches wherein their compositions are for treating/controlling mollusc/mollusk repellant (See entire document; [0030-0057]; Claims). Regarding claim 4-5, Crebassa also further teaches wherein the composition is in a powder form, which reads on wherein the metaldehyde is a solid/metaldehyde is powder form (See [0036]; [0053-0054]; [0042]; [0057]). Regarding claim 2, Crebassa does teach that the solution does not need to be dehydrated into a powder before use, which reads on wherein the saponin is in a liquid formulation (See [0031-0037]). 
	Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-10, and 12-13, Crebassa does not specifically teach wherein the composition comprises an agriculturally acceptable film coating composition which is used to coat seeds, though they do teach that film forming polymers, e.g. cellulose, can be added to their composition in order to form a coating and that their compositions can be mixed with seeds or wherein the metaldehyde is used in amounts of at least 3 g/kg of seed and wherein the seed 
	Collee teaches that it is known to use cellulose polymers and acrylic polymers in coating compositions with metaldehyde (both in solid or liquid forms) to coat seeds, specifically in preferred amounts of 4-11 grams of the active agent/metaldehyde per kg of seed, and specifically wherein the seeds treated are corn, cereal (wheat, barley, oat, rye, any grain), sorghum, rice, clover (which reads on pasture) mustard which belongs to the claimed Brassica, etc. (See pg. 3, ln. 14-30; pg. 4, ln. 13-15, ln. 28-30, prefers metaldehyde; pg. 5, ln. 1-15; pg. 6, ln. 3-30, film coating seed preferred; pg. 7, ln. 27-pg. 8, ln. 9, which specifically discloses these amounts for treating seeds with metaldehyde; pg. 5, ln. 20-24, solid formulations; pg. 6, ln. 3-15, solid formulations of the compound/metaldehyde, powder, etc.).
	
	Regarding claims 2-3 and 11, Crebassa does not specifically teach wherein the formulation is a liquid formulation that comprises 80% saponin by weight, and wherein the saponin is used in amounts of 0.1-2.5 mL/kg of seed. However, these deficiencies are addressed by Ford. 
	 Ford teaches compositions, specifically liquid compositions/formulations which can comprise up to about 99% by weight saponins, specifically 80% by weight saponins and wherein the molluscidal composition comprises at least 40% by weight of one more saponins and wherein the saponins can be mixed into seed coatings and wherein the compositions comprise up to 99% of the molluscidal active agent(s), which reads on the claimed ranges of between 0.1-2.5 mL/kg of seed since the compositions can comprise up to 99% of the saponin in a liquid formulation and are taught to use specifically envisioned for use as seed coatings (See [0054]; [0057]; [0048]; [0132]; [0208]; [0210]; [0212]). 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious for one of ordinary skill in the art to formulate the claimed seed treatment composition(s) instantly claimed and the treated seeds instantly claimed when looking to the combination of the prior art because Crebassa teaches that it was known in the art to form coating compositions which comprise both saponins and metaldehyde and wherein these coating compositions can be used with seeds and Collee and Ford teach that the claimed concentrations and amounts of saponins and metaldehyde were known in the art to be used in seed coating formulations for repelling/controlling mollusks and as such it would have merely been the obvious combination of known compositions that were taught in the prior art for the same purpose in order to develop the claimed seed treatment. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It also would have been obvious for one of ordinary skill in the art to optimize the amounts of saponin and metaldehyde in the formulations of Crebassa in order to develop the instantly claimed saponin and metaldehyde composition for seed treatment at the claimed rates/concentrations because the claimed concentrations and amounts of saponin and metaldehyde were already known in the art for forming compositions for repelling/controlling mollusks and for use in seed treatments, including seed treatments of the specifically claimed seeds as is taught by Collee. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	Claims 1-13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ERIN E HIRT/Primary Examiner, Art Unit 1616